Citation Nr: 0013649	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  97-20 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an anxiety 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from October 1978 to 
October 1981.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
January 1997, by the Winston-Salem Regional Office (RO), 
which denied the veteran's claims of entitlement to service 
connection for PTSD and anxiety disorder.  The notice of 
disagreement with this determination was received in February 
1997.  The statement of the case was issued in February 1997.  
Military personnel records were received in March 1997.  A 
supplemental statement of the case (SSOC) was issued in March 
1997.  A letter from the veteran, received in June 1997, was 
accepted as the substantive appeal with respect to the above 
issues.  Additional medical records were received in August 
1997, and an SSOC was issued in September 1997.  The appeal 
was received at the Board in December 1997.  

In July 1999, the Board remanded the case to the RO for 
further procedural development.  The veteran appeared and 
offered testimony at a hearing before a hearing officer at 
the RO in August 1999.  A transcript of the hearing is of 
record.  Additional medical records were received in October 
1999, December 1999, and January 2000.  An SSOC was issued in 
February 2000.  

The veteran has been represented throughout her appeal by The 
American Legion, which submitted written argument to the 
Board in April 2000.  

In a rating decision of March 2000, the RO denied the 
veteran's claim for an increased rating for asthmatic 
bronchitis.  The veteran was informed of this decision by 
letter dated March 18, 2000.  No notice of disagreement in 
regard to this matter has been received, and the issue of 
entitlement to an increased rating for asthmatic bronchitis 
is not before the Board for appellate consideration at this 
time.  


FINDINGS OF FACT

1.  The claims file contains no competent evidence of a 
diagnosis of PTSD.  

2.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for PTSD is plausible under the 
law.  

3.  The claims file contains evidence of a recent diagnosis 
of an anxiety disorder, of inservice treatment for 
psychiatric symptoms, and of a plausible relationship between 
the current anxiety disorder and service.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim of entitlement to service connection for an 
anxiety disorder is well grounded, thus giving rise to the 
statutory duty to assist the veteran in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The pertinent facts in this case may be briefly described.  
The veteran's service medical records indicate that she was 
admitted to an Army hospital on October 16, 1969, with 
complaints of depression.  It was noted that the veteran had 
presented herself to the Community Mental Health Activity on 
October 4, 1979, at which time she complained of being abused 
by men in her unit, and reported that people were telling 
lies about her, stating that she was a lesbian and a 
prostitute.  It was also noted that contact with the 
veteran's unit commander indicated that he had investigated 
her complaints of sexual and verbal abuse and had taken 
"appropriate action" and informed the veteran; however, the 
veteran continued to maintain that nothing had been done.  
Upon examination, it was noted that she was initially 
cooperative, but then she became uncooperative; her insight 
and judgment appeared poor.  Her mood was agitated and 
depressed.  Her affect was generally flat.  She stated that 
she did not feel bad; however, she admitted to some suicidal 
ideations.  There was no evidence of a thought disorder.  

During hospitalization, it was observed that the veteran 
seemed preoccupied with problems with men in her unit making 
advances at her, talking about her, and making life 
uncomfortable for her.  She related in a relaxed 
straightforward manner.  She seemed a little paranoid, but 
gave no evidence of schizophrenia.  During her period of 
observation, there was no evidence of severe depression or a 
thought disorder.  She was subsequently discharged to duty.  
The final diagnosis was adjustment reaction of adult life, 
acute, moderate, in remission, manifested by symptoms of 
anxiety and depression.  The veteran was next seen at the 
department of psychiatry in September 1980, at which time it 
was noted that a mental status evaluation revealed no 
significant evidence of thought/affective disorder.  It did 
seem that she was having difficulty in her unit, and that 
some counseling along those lines would prove beneficial.  On 
the occasion of her separation examination in September 1981, 
the veteran reported trouble sleeping; a psychiatric 
evaluation was reported to be normal.  

Medical evidence of record dated from February 1982 to 
November 1983, including VA as well as private treatment 
report, reflect that the veteran received clinical evaluation 
and treatment for several disabilities, including a bilateral 
foot disorder, a gynecological disorder, and headaches.  
These records do not reflect any complaints or findings of a 
psychiatric disorder, to include PTSD.  


Received in May 1990 were VA treatment reports dated from 
December 1988 to May 1990, indicating that the veteran had 
received ongoing treatment for several disabilities, 
including a psychiatric disorder, variously diagnosed.  The 
records indicate that she received treatment in December 1988 
for depression and anxiety; no clinical findings were 
reported.  The veteran went to a hospital in April 1989 
indicating that she was depressed, had headaches, and was 
seeking treatment; she indicated that she had taken several 
pills when she was depressed and drank a bottle of wine 
before admission to the clinic.  It was noted that there was 
an impression of dysthymic disorder by an evaluating 
physician; she was admitted to the hospital for a suicide 
attempt and was treated with medication.  The discharge 
diagnoses were alcohol and drug dependence, chronic; 
psychological symptoms with mixed emotional feelings; and 
personality disorder.  The veteran was readmitted to the 
hospital in March 1990, mainly for evaluation of a 
respiratory disorder; it was noted that she also suffered 
from chronic depression, and had been prescribed medication 
at the mental hygiene clinic.  

The veteran was afforded a neurological evaluation in July 
1990, which essentially consisted of an evaluation of her 
complaints of headaches.  It was noted that the veteran had a 
history of severe depression, with occasional suicide 
gestures and attempts; she was presently taking Pamelor for 
depression.  The examiner stated that speech and mental 
status were essentially intact.  The clinical assessment was 
history of severe depression.  The veteran was admitted to a 
hospital in October 1990, for several physical complaints.  
During her period of hospitalization, the veteran expressed 
suicidal thoughts and was transferred to PICU for 
observation; she received drug detoxification and 
consultation.  The discharge diagnoses were substance abuse 
dependence, dysthymia, and bronchitis.  

The veteran was afforded a VA compensation examination in 
October 1992, which essentially consisted of an evaluation of 
a respiratory disorder.  Received in November 1992 was a VA 
progress note dated in February 1986, reflecting treatment 
for headaches.  Also received in November 1992 was a VA 
hospital report, showing that the veteran was admitted to the 
hospital in October 1992 for evaluation of respiratory 
problems.  It was noted that she had a history of anxiety, 
for which she was taking Elavil, Tranxene, and Sinequan since 
1987; no clinical findings were reported.  The discharge 
diagnoses included anxiety disorder.  She was readmitted to a 
VA hospital in April 1994, for evaluation of respiratory 
problems; the clinical findings were silent with respect to 
any finding of a psychiatric disorder.  The discharge 
diagnoses included bipolar disorder.  

The veteran filed her claim for service connection for a 
psychiatric disorder in July 1996.  She reported that she was 
hospitalized for two weeks in 1979 for depression; she stated 
that the onset of depression was due to sexual and verbal 
assault she suffered during service in 1979.  The veteran 
explained that she was sexually harassed and assaulted both 
during and while off duty; she indicated that the problem 
escalated when she reported the misconduct of her peers to 
her superiors.  She related that the problem stopped when she 
pleaded to the "Adjutant General" in 1981, and was 
transferred to a different company.  The veteran contends, in 
her claim, that she did not receive proper treatment for the 
psychological damage she suffered while on active duty, at 
the time of her discharge from service.  

Received in August 1996 were VA treatment reports dated from 
March 1995 to May 1996, showing evaluation and treatment for 
several disabilities, including a psychiatric disorder.  
During a clinical visit in August 1995, the veteran 
complained of depression and reported episodes of violence in 
the past; no particular diagnosis was reported.  The veteran 
was next seen in October 1995, at which time she reported 
ongoing problems with controlling her anger; she later 
acknowledged that such episodes were less frequent and 
intense than in the past.  The pertinent diagnosis was 
depressive disorder, NOS (not otherwise specified).  The 
veteran was seen at a psychiatric clinic for evaluation in 
February 1996, at which time it was noted that she was 
tearful, with somatic complaints and probable depression.  
The impression was anxiety/depression.  She was seen for a 
follow-up evaluation in April 1996, at which time she denied 
any depression except for occasions when her back pain was 
worse; she indicated that she tended more toward 
irritability.  The assessment was depressive disorder, NOS; 
alcohol and prescription drug abuse, by history; and 
personality disorder, NOS, with antisocial and histrionic 
features.  



Among the above treatment records was a VA hospital report 
indicating that the veteran was admitted to the hospital in 
May 1996, at which time it was noted that she had experienced 
mental problems for a long time and had been in the same 
status for 21/2 years; she had stopped her medication two years 
previously.  She indicated that she had started having 
anxiety attacks the week prior to her admission.  On mental 
status evaluation, she was alert and oriented, times-3; 
speech was very coherent.  She felt lonely and sad; he had 
had crying spells over the past week prior to her admission.  
She denied any auditory or visual hallucinations.  She 
reported a history of two suicide attempts five years before; 
currently, she denied any suicidal plans or ideas.  Insight 
and judgment appeared to be fairly adequate.  During 
hospitalization, the veteran received milieu therapy and 
supportive counseling as needed.  It was noted that she was 
depressed because of her situation and pain; she as placed on 
medication.  She was referred to the sexual trauma unit, per 
her request for evaluation and treatment.  The examiner 
indicated that the veteran had an anxiety attack which was 
simulating bronchial asthma.  The discharge diagnoses were 
polysubstance abuse and bipolar disorder.  

Received in September 1996 were private treatment reports 
dated from August 1989 to September 1989, indicating that the 
veteran was referred to a clinic for evaluation of 
depression; it was reported that she had made three suicide 
attempts in April 1989.  She complained of depression due to 
chronic pain from a neck injury.  The examiner noted that the 
veteran appeared to have litigation neurosis as well as 
genuine depression and anxiety.  The diagnosis was dysthymia; 
she received supportive therapy.  

Also received in September 1996 was a statement from the 
veteran's family and friends wherein they described several 
incidents of sexual abuse and harassment suffered by the 
veteran while on active duty.  It was reported that the 
veteran called home one night during basic training at Fort 
Jackson, at which time she explained that the individual in 
charge of her unit had been responsible for an incident that 
resulted in the death of a young man in another unit.  It was 
explained that the veteran was the only female in her company 
who worked in the motor pool, and she was constantly harassed 
by her peers; the male members of her company would call her 
unmentionable names and make crude and sexual gestures 
directed at her.  It was also reported that, although the 
squad leader counseled several members of the company, the 
situation became worse.  The veteran's family also reported 
that she recalled an incident one evening when one of her 
peers attempted to rape her; the only action that was taken 
against her attacker was a reprimand.  

The veteran was afforded a VA compensation examination in 
November 1996, at which time she was described as alert and 
cooperative.  There were no loose associations or flight of 
ideas, and no bizarre motor movements or tics.  Her mood was 
tense and at times tearful; her affect was appropriate.  
There were no delusions, hallucinations, or ideas of 
reference or suspiciousness.  She was oriented times-three, 
and memory, both remote and recent, was good.  Insight and 
judgment appeared to be adequate, as did intellectual 
capacity.  The pertinent diagnoses were history of 
polysubstance abuse and dependence; depression, NOS; and 
mixed personality disorder.  

The veteran was referred for a psychological evaluation in 
November 1996, at which time she reported that some question 
existed about the possibility that she might be grappling 
with PTSD.  The psychologist indicated that the veteran was 
unable to identify a particular traumatic event.  She 
referred to her frequent and extended experience of sexual 
harassment by men while she served in the military and that 
such experience had an important and long-lasting impact upon 
her; however, she seemed unable to identify an event that 
would clearly qualify as a traumatic experience.  She also 
spoke more generally about her persistent experience of vague 
anxiety, feeling of danger and threat, and social discomfort, 
particularly when in the company of men.  The psychologist 
stated that the veteran did not describe a numbing of general 
responsiveness, thought she had referred to her substance 
abuse pattern in the past as serving as a means to calm 
herself; however, from her report, the attempts to ease her 
emotional distress did not seem to clearly be a reaction to 
the reexperience of a traumatic event.  She indicated a more 
widespread pattern of social avoidance that had developed 
over the years.  The psychologist concluded that the 
veteran's symptoms and self report were congruent with the 
diagnosis of PTSD; rather, he stated that the veteran was 
grappling with dysthymic disorder.  

The psychologist also reported that the veteran indicated she 
had experienced some degree of depression, more days than 
not, over a period of years.  She had grappled with sleep 
problems that had prompted frequent psychiatric consultation 
and treatment.  The veteran reported that she also 
experienced feelings of low self-esteem and of hopelessness; 
she believed that the prominence of this emotional distress 
caused clinically significant impairment in social and 
occupational functioning.  The psychologist indicated the 
possibility remained that the veteran had a major depressive 
disorder; but the veteran's difficulty in presenting a clear 
and detailed psychiatric history precluded the possibility of 
a more exact diagnosis.  She was unable to report the 
experience of a manic or hypomanic episode and her report and 
presentation, within that contact, failed to lend additional 
support to a diagnosis of bipolar disorder.  The veteran also 
reported frequent and significant feelings of anxiety; the 
anxiety seemed to be associated primarily with social 
contact.  The psychologist observed that the veteran also 
spoke at length of her frequent anxiety when she was out 
among people, particularly if she had close contact with men.  
He concluded that her report and behavior was indicative of 
an anxiety disorder, NOS.  The examiner also indicated that 
some features of a personality disorder were also present, 
and paranoid traits were prominent.  

Received in June 1997 was a VA medical record dated in May 
1997, which shows that the veteran was seen for clinical 
evaluation; the impression included major depressive 
disorder.  Also received in June 1997 was a statement from 
the veteran wherein she again reported and described several 
incidents during her military service which she believed 
caused her to suffer from depression and anxiety.  

Received in August 1997 were VA outpatient treatment reports 
dated from February 1996 to August 1997, which show ongoing 
clinical evaluation and treatment for several disabilities, 
including a psychiatric disorder.  The records indicate that 
the veteran was admitted to the hospital in May 1997, at 
which time she complained of being depressed, and said she 
had been crying since her friend left her.  It was noted that 
the veteran had a long history of psychiatric problems.  The 
examiner also noted that the veteran cried throughout her 
interview.  On mental status evaluation, she appeared 
disheveled.  She was fully aware of the circumstances that 
brought her to the hospital; she indicated that she had been 
feeling depressed and wanted to leave.  She also admitted to 
feeling suicidal and feeling that things were not working on 
her side.  The pertinent diagnoses were major depressive 
disorder; substance abuse -- alcohol, cocaine, and nicotine 
dependence in remission; "rule out" borderline personality 
traits.  

The veteran was seen for a psychiatric evaluation in July 
1997, at which time she reported depression, marked by 
suicidal ideation, sad mood, and poor concentration.  She 
also reported auditory hallucinations related to her sister's 
death, and she reported feeling her sister's presence.  She 
reported anger, focused outward in response to her missing 
her sister, and inwardly in relation to her inability to 
work.  She admitted to engaging in some physical violence; 
she also reported nightmares relating to going back into the 
Army and being attacked.  The examiner stated that 
background, test, and behavioral data suggested that a 
diagnosis of major depression, severe, with psychotic 
symptoms was most appropriate due to veteran's report and/or 
display of the following symptoms: depressed mood, diminished 
pleasure in previously enjoyed activities, significant weight 
gain, psychomotor retardation, fatigue, feelings of 
worthlessness, diminished ability to concentrate, recurrent 
suicidal ideation, and auditory hallucinations related to her 
sister's death.  The examiner stated that the veteran 
experienced nightmares related to inservice sexual assault, 
but a full syndrome was not judged to be present at that 
time.  The diagnostic impressions were major depressive 
episode, recurrent, severe with psychotic features; and 
anxiety disorder, NOS.  

At the veteran's personal hearing in August 1999, her 
representative contended that the service medical records 
clearly reported that the veteran was suffering from anxiety 
and depression.  The veteran reported that she served as a 
heavy equipment operator and that her unit was male-
dominated; she indicated that the male members of her unit 
insulted and harassed her, making it difficult for her to 
work in the unit.  She testified that, during basic training 
at Fort Jackson, she had witnessed the death of a young man 
being mistreated by a drill sergeant; she reported the 
incident to a chaplain, and subsequently was harassed by the 
drill sergeant.  The veteran indicated that she wrote home 
about the incident, and her mother asked if she wanted to 
leave service; however, she felt that enough people knew 
about the incident.  She related that she subsequently began 
to experience stress and was hospitalized in October 1979.  
The veteran also reported being assaulted by another man 
while stationed in Germany.  She further indicated that, 
while involved with driving tractors and trailers with male 
drivers, she was frequently harassed and abused; she noted 
that, when she fought back and complained, she was referred 
for counseling.  The veteran reported receiving treatment at 
the VA medical center at Palo Alto from 1981 to 1984; 
however, she indicated that the treatment was mainly for 
headaches.  The veteran indicated that she did receive 
treatment at a mental health center in 1984 for severe 
depression, after she had attempted suicide.  It was argued 
that the veteran suffered some type of psychiatric condition 
when she left military service, which had exacerbated over 
the years.  

Received in October 1999 was a private medical statement from 
the County of San Luis Obispo, dated in September 1999, 
indicating that it was the policy of the Community Mental 
Health Services to destroy records seven years after the date 
of the last contact with clients.  It was noted that the 
veteran was last seen on April 22, 1985, and the records had 
since been destroyed; however, it was reported that the 
diagnosis was adjustment disorder with mixed disturbance of 
emotions and conduct.  

Received in December 1999 were VA progress notes dated from 
April 1996 through August 1999, which show that the veteran 
received ongoing clinical evaluation and treatment for 
several disabilities, including a psychiatric disorder.  A 
progress note dated in May 1998 reported an impression of 
psychotic symptoms, resolved, and affective symptoms, quelled 
with medication.  In November 1998, the veteran was diagnosed 
with mood disorder, controlled with medications.  During a 
psychiatric evaluation in March 1999, it was noted that the 
veteran had difficulties in adjusting relationships with her 
love object.  The impression was bipolar disorder, recent 
episode, depressed.  Subsequently received in January 2000 
were VA treatment reports dated from August 1982 to April 
1985, which reflect treatment for several disabilities.  
These records do not reflect any complaints, findings, or 
diagnosis of a psychiatric disorder.  


II.  Legal analysis

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1131 (West 1991).  If a disability is not shown to 
be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology post-service.  38 C.F.R. § 3.303(b) (1999).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet.App. 309, 314 (1993).  

In addition, certain diseases, such as a psychosis, when 
manifest to a compensable degree within one year after the 
veteran's separation from military service, may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113 (West 1991); 38 C.F.R. 
§ 3.307(d) (1999).

The threshold question regarding this appeal is whether the 
veteran has presented a claim which is well grounded.  A 
well-grounded claim is one which is plausible under the law.  
If she has not, the claim must fail and there is no further 
duty to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom.  Epps v. West, 118
S. Ct. 2348 (1998).  That decision upheld the earlier 
decision of the United States Court of Appeals for Veterans 
Claims which made clear that it would be error for the Board 
to proceed to the merits of a claim which is not well-
grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  Also, in order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus (that is, a link or connection) between the 
in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well- 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

A.  Service connection for PTSD

The veteran essentially contends that she was subjected to 
constant and recurring sexual assault and harassment during 
her period of military service, which caused her great stress 
and led to the development of PTSD.  Therefore, she asserts, 
service connection for PTSD is warranted.  

As noted above, service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Adjudication of service connection claims requires 
consideration of the evidence regarding the places, types, 
and circumstances of the veteran's service as shown by 
service personnel and medical records, official histories of 
the organizations in which the veteran served, and pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.303(a).  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), credible supporting evidence that the 
claimed in-service stressor actually occurred, and medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1999). 

With regard to a preliminary matter, the Board finds that the 
veteran was not issued military awards or decorations 
indicating that she engaged in combat with the enemy, she 
does not contend that she did, and the inservice stressors 
she has reported are not combat-related.  

The Board notes that, if the claimant did not engage in 
combat with the enemy, or claimed stressors are not related 
to combat, then the claimant's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressor(s), and his or her testimony must be corroborated by 
credible supporting evidence.  Cohen, supra; Moreau v. Brown, 
9 Vet.App. 389 (1996); Dizoglio v. Brown, 9 Vet.App. 163 
(1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet.App. 283 (1994).  See 
Fossie v. West, 12 Vet.App. 1, 6 (1998), wherein the Court 
stated, "If the veteran engaged in combat, his lay testimony 
regarding stressors will be accepted as conclusive evidence 
of the presence of in-service stressors.  38 U.S.C. 1154(b); 
38 C.F.R. § 3.304(f).  If, however, the veteran was not 
engaged in combat, he must introduce corroborative evidence 
of his claimed in-service stressors."

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet.App. 190 (1991), aff'd on reconsideration, 1 
Vet.App. 406 (1991); Wilson v. Derwinski, 2 Vet.App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  See West v. 
Brown, 7 Vet. App. 70 (1990).  

In addition, the Board notes that the Court of Appeals for 
Veterans Claims, in Cohen, supra, has stated, with respect to 
the sufficiency of stressors to support a diagnosis of PTSD, 
that a more subjective test has been adopted under the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., of the American Psychiatric Association (DSM-IV).  In 
order for a stressor to sufficiently support a diagnosis of 
PTSD, a person must have been exposed to a traumatic event in 
which the person experienced, witnessed, or was confronted 
with an event that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others, and the person's response involved intense fear, 
helplessness, or horror.

Under DSM-IV, there has been a modification in the 
nomenclature applied in the rating schedule for mental 
disorders, in place of the earlier version of that text, DSM-
III.  As the Court has noted, a significant change from DSM-
III to DSM-IV is that the diagnostic criteria for a PTSD 
stressor (that is, the requirements for determining the 
sufficiency of a claimed stressor) "are no longer based 
solely on usual experience and response but are 
individualized (geared to the specific individual's actual 
experience and response)."  Cohen, 10 Vet.App. at 141.  The 
Court has noted that, "under Cohen, the appellant was 
'entitled to receive the benefit of the most favorable 
version' of the DSM."  Helfer v. West, 11 Vet.App. 178, 179 
(1998), aff'd, 174 F.3d 1332 (Fed. Cir. 1999).

After careful review of the record in this case, the Board 
finds no diagnosis of PTSD in the medical evidence of record 
at any time.  As such, the evidence does not show a current 
diagnosis of PTSD.  Accordingly, the Board concludes that the 
first requirement for a well-grounded claim of service 
connection for PTSD has not been satisfied, and, as a result, 
the veteran's claim must be denied as not well grounded.  
Gaines v. West, 11 Vet.App. 353, 357 (1998) (citing Cohen v. 
Brown, 10 Vet. App. 128, 136-37 (1997)); see also Caluza v. 
Brown, supra; 38 C.F.R. § 3.304(f) (1999).  In the absence of 
a current medical diagnosis of PTSD, the veteran's claim for 
service connection for that disorder is not plausible.  
Accordingly, notwithstanding the veteran's contentions that 
she was involved in stressful incidents during service, 
service connection for PTSD must be denied.  

Although the RO did not specifically state that it had denied 
the veteran's claim for service connection for PTSD on the 
basis that it was not well grounded, the Board concludes that 
this error was not prejudicial to the veteran's claim.  See 
Edenfield v. Brown, 8 Vet.App. 384, 390 (1995).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make her claim for PTSD 
well grounded.  See also Epps v. Brown, supra.  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).  

B.  Service connection for anxiety disorder

At the outset, the Board finds that the evidence presented 
above shows that the veteran has met her burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that her claim for service connection 
for an anxiety disorder is well grounded; that is, the claim 
is not implausible.  See Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).  

In the present case, the veteran has alleged that service 
connection for an anxiety disorder is in order because the 
condition had its onset in service.  The service medical 
records show that the veteran received treatment for 
psychiatric symptoms, including depression and anxiety, 
albeit they were diagnosed as being due to an adjustment 
reaction to adult life.  The veteran has a currently 
diagnosed psychiatric disorder, variously diagnosed as 
anxiety disorder, NOS; major depressive disorder; and 
dysthymic disorder; in addition, a VA psychologist, in a 
psychological evaluation dated in July 1997, offered a causal 
nexus between the veteran's current psychiatric symptoms and 
military service.  

Accordingly, the Board thus finds the claim of service 
connection for an anxiety disorder to be well grounded.  To 
that extent, the appeal is granted.  


ORDER

The claim for service connection for PTSD is denied, as not 
well grounded.  

To the extent the Board has determined that the veteran's 
claim for service connection for an anxiety disorder is well 
grounded, thereby giving rise to a duty to assist in its 
development, the appeal is granted.  


REMAND

In view of the Board's decision finding the veteran's claim 
of entitlement to service connection for an anxiety disorder 
to be well grounded, the RO must adjudicate the issue on the 
merits.  See Bernard v Brown, 4 Vet.App. 384 (1993).  Also, 
as the veteran's claim is well grounded, VA has a duty to 
assist her in developing facts pertinent to the claim.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  

Although the VA psychologist in July 1997 provided the 
necessary nexus evidence to well-ground the veteran's claim 
of service connection for a psychiatric disability to include 
anxiety disorder, by stating that the veteran currently 
experiences nightmares related to inservice sexual assault, 
the evidence does not go so far as to link a psychiatric 
diagnosis to the veteran's service.  There is no evidence 
that the psychologist reviewed the veteran's claims folder or 
her complete service medical records, before rendering the 
aforementioned report.  

The Board cannot substitute our own unsubstantiated opinion 
for medical evidence in order to reach a conclusion as to a 
current disability and its cause.  We may consider only 
independent medical evidence to support our findings, and we 
must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet.App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet.App. 171 (1991), and 
Hatlestad v. Derwinski, 3 Vet.App. 213 (1992).  We observe a 
multiplicity of psychiatric problems identified in this 
aspect of the appeal, including evidence of preservice and 
postservice abuse of drugs and alcohol, conflicting 
diagnoses, and different statements as to etiology noted by 
medical examiners and treating professionals.  In light of 
the conflicting medical evidence on file, the veteran's claim 
of service connection for anxiety disorder must be remanded 
for a definitive medical opinion as to the diagnosis and 
cause.

We find that a thorough psychiatric examination, which 
includes a complete review of the relevant evidence of record 
and an opinion that more fully addresses the contended causal 
relationship, is warranted.  Green v. Derwinski, 1 Vet.App. 
121 (1991).  

To ensure that all evidence potentially relevant to the 
veteran's claim is obtained, and to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following action:

1.  The RO should initiate a records search 
inquiry to be undertaken by the National Personnel 
Records Center (NPRC) and/or the appropriate 
service department, in order to obtain copies of 
any and all medical records relating to any 
treatment afforded to the veteran at the USDAH, 
Fort Hood, Texas, from October 1979 to September 
1980, as well as any treatment records from the 
Community Mental Health Activity during the same 
period of time.  All attempts to secure any 
available records should be documented, and all 
records received in response to this inquiry 
should be associated with the claims folder.  

2.  The RO should take appropriate steps to 
request that the veteran identify the names, 
addresses, and approximate dates of treatment for 
all VA and non-VA health care providers who have 
treated her for her anxiety disorder and whose 
records have not been previously requested or 
obtained.  After securing the necessary 
release(s), the RO should attempt to obtain copies 
of pertinent treatment records identified by the 
veteran in response to this request, which have 
not been previously secured, and associate them 
with the claims folder.  

3.  Thereafter, the veteran should be scheduled 
for a VA psychiatric examination, for the purpose 
of determining the etiology and extent of any 
psychiatric disorder that may be present, to 
include anxiety disorder.  The claims file and a 
copy of this REMAND must be made available to the 
examiner prior to the examination in order that he 
or she may review the veteran's medical history, 
including the service medical records, and 
postservice VA and private medical records and 
letters.  A notation to the effect that the claims 
file was reviewed should be included in the 
examination report.  Any diagnostic tests and 
procedures deemed indicated should be performed.  
All subjective complaints and objective findings 
should be reported in detail.  The examiner is 
requested to offer an opinion as to whether it is 
at least as likely as not that there is an 
etiological relationship between any current 
psychiatric disorder, to include anxiety disorder, 
and the veteran's military service.  The examiner 
should be asked to include the rationale for the 
opinion expressed.  

4.  Thereafter, the RO should review the claims 
file, to ensure that all of the foregoing 
requested development has been completed.  In 
particular, the RO should review the examination 
report, to ensure that it is responsive to and in 
compliance with the directives of this remand and, 
if it is not, the RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet.App. 268 
(1998).  

5.  Thereafter, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for an anxiety disorder.  If the 
decision remains adverse to the veteran, both she 
and her representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence, all applicable 
law and regulations, and reflects detailed reasons 
and bases for the decision.  They should then be 
afforded the applicable time period in which to 
respond.  

After the above actions have accomplished, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until she receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purposes of this REMAND are to further 
develop the record and to accord the veteran due process of 
law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 



